COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         In re Texas Department of Transportation

Appellate case number:       01-17-00358-CV

Trial court case number:     2015-68342

Trial court:                 270th District Court of Harris County

       On May 18, 2017, relator, Texas Department of Transportation, filed a petition for
writ of mandamus and motion for emergency stay pending mandamus, requesting that we
stay the trial court’s “Order on Production of TXDOT Documents Reviewed in Camera”
signed May 4, 2017. We grant relator’s emergency motion to stay. See TEX. R. APP. P.
52.10(b). This stay is effective until the case in this court is finally decided or the court
otherwise orders the stay lifted. Any party may file a motion for reconsideration of the stay.
See TEX. R. APP. P. 52.10(c).
       Further, the court requests that the real parties in interest respond to the petition for
writ of mandamus. It is ordered that the response of any interested party, if any, shall be
due no later than 20 days from the date of this order.
       It is so ORDERED.


Judge’s signature: /s/ Michael Massengale
                     Acting individually        Acting for the Court

Date: May 19, 2017